Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed May 14, 2020 is acknowledged.  Claim 10 is amended. Now, Claims 1-13 are pending.


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-5 and 9-13 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Senff (US 2010 0113661).
	For Claims 1, 3 and 10, Senff discloses a method for producing a polyamide by a coordinated anionic ring-opening polymerization reaction of a monomer in the presence of a catalyst and an activator. ([0009]-[0011]) Suitable monomers include lauryllactam, caprolactam, etc. ([0040]) Suitable catalysts include sodium hydride, potassium hydride, sodium methoxide and sodium ethoxide. The amount of the catalyst(s) may vary from 0.5 and 3 moles per 100 moles of the monomer. As such, when sodium hydride (MW 24) and lauryllactam (MW 197) are used as the catalyst and monomer, respectively, the catalyst amount would be from 0.061 to 0.365 part by weight per 100 parts by weight of lauryllactam (0.5*24/[197*100] to 3*24/[197*100]). when sodium methoxide (MW 54) and lauryllactam (MW 197) are used as the catalyst and monomer, respectively, the catalyst amount would be from 0.137 to 0.822 part by weight per 100 parts by weight of lauryllactam (0.5*54/[197*100] to 3*54/[197*100]). A catalyst including a mixture of sodium hydride/potassium hydride (corresponding to Applicant’s catalyst) and sodium (m)ethoxide (corresponding to Applicant’s initiator) is contemplated. ([0053]) To this end, in this catalyst mixture, each of the amount of the sodium hydride and that of the sodium methoxide would be from 0.5 moles and up to less than 3 moles per 100 moles of the lauryllactam. Therefore, the amount of the sodium hydride would be from 0.061 to less than 0.365 part by weight per 100 parts by weight of lauryllactam. The amount of the sodium methoxide would be from 0.137 to less than 0.822 part by weight per 100 parts by weight of lauryllactam. For Claim 4, Senff further teaches the use of an amide such as EBS (corresponding to Applicant’s molecular weight controller). ([0059]) 	For Claim 5, Senff further teaches the use of mono-isocyanate, etc. as an activator. ([0055]) A suitable mono-isocyanate include stearyl isocyanate (i.e., octadecyl isocyanate). ([0096]) For Claim 9, Senff’s polymerization reaction is performed without a vacuum process. ([0072]-[0073]) For Claims 11-12, since Senff’s method reads on the presently claimed one, the polyamide made would have similar PDI and weight average molecular weight.  For Claim 13, the polyamide is useful as a cosmetic and/or pharmaceutical material. ([0001])
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Senff in view of Tierney (US 3 575 938).
	Senff discloses a method for producing a polyamide, supra, which is incorporated herein by reference. Senff is silent on the presently claimed metal alkoxide. However, Tierney teaches a method for producing a polyamide by polymerizing a lactam in the presence of a metal alkoxide and sodium/potassium hydride. Suitable metal alkoxides include alkoxides of alkali metal, magnesium and aluminum, where the alkoxy groups can have up to about 20 carbon atoms. (col. 4, line 53 to col. 6, line 32 and col. 6, lines 57-73) As such, Tierney teaches the equivalence and interchangeability between alkali metal alkoxide (i.e., sodium alkoxide, potassium alkoxide, etc.) and aluminum alkoxide for the polymerization of lactam. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use aluminum alkoxide in Senff method with expected success. Tierney is silent on the presently claimed carbon number in the alkoxide. However, Tierney’s alkoxide can have up to about 20 carbon atoms, supra, which encompasses Applicant’s carbon number of the alkoxide. Thus, a prima facie case of obviousness exists. In re Harris, 74 USPQ2d 1951 (Fed. Cir. 2005) (Where the “claimed ranges are completely encompassed by the prior art, the conclusion [that the claims are prima facie obvious] is even more compelling than in cases of mere overlap.”) (citation omitted)

7.	Claims 6-8 are rejected under 35 U.S.C. 103 as being obvious over Senff.
	Senff discloses a method for producing a polyamide, supra, which is incorporated herein by reference. For Claims 6-7, Senff is silent on the reaction time and temperature. However, the reaction time and temperature would affect the extent and rate of the reaction, respectively. In other words, they are Result-Effective variables. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the reaction for whatever time and at whatever temperature through routine experimentation in order to achieve desired extent and rate of the reaction. Especially, Applicant does not show the criticality of such time and temperature. For Claim 8, Senff is silent on the conversion rate. However, one of ordinary skill in the art would conduct the reaction to its completion (a conversion rate approaching 100%) so that there is insignificant amount of the residual monomer to afford a stable and pure product. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
November 10, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765